309 N.Y. 733 (1955)
Edward Smith et al., Respondents-Appellants,
v.
Community Synagogue et al., Respondents, and Harbor Acres Realty Corporation, Appellant.
Court of Appeals of the State of New York.
Argued June 1, 1955.
Decided July 8, 1955
Clarence F. Corner and Frederick Weisbrod for Harbor Acres Realty Corporation, appellant.
Clarence F. Corner and Frederick Weisbrod for Community Synagogue, respondent.
Carlo F. Salvador for respondents-appellants.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed, without costs; no opinion.